Exhibit 10.3

CHANGE OF CONTROL AGREEMENT

CHANGE OF CONTROL AGREEMENT by and between Hologic, Inc., a Delaware corporation
(the “Company”), and                      (the “Executive”), dated as of
                    , 20    (the “Agreement”).

WHEREAS, the Executive serves as a Senior Vice President of the Company; and

WHEREAS, the Company believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and, in connection
therewith, to provide the Executive with compensation and benefits arrangements
upon a Change of Control as set forth herein; and

WHEREAS, the Company and Executive desire to enter into this Change of Control
Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

1. Certain Definitions. As used herein, the following terms shall have the
meanings set forth below:

“Accrued Obligations” means the sum of (i) any portion of the Executive’s base
salary earned but not yet paid through the Date of Termination, (ii) the product
of (x) the Average Annual Bonus and (y) a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is 365 and (iii) any accrued and unpaid
compensation, expense reimbursements and any accrued and vested pension, welfare
and fringe benefits subject to and in accordance with the terms of the
applicable plan or policy including, any unpaid accrued vacation pay, in each
case, to the extent earned, but not yet paid by the Company through the Date of
Termination. Notwithstanding anything to the contrary in the foregoing, the term
“Accrued Obligations” shall not include any severance benefits not otherwise
expressly set forth herein, it being understood that this Agreement, as it
relates to the termination during the Change of Control Period, shall supersede
any severance benefits to which the Executive would otherwise have been entitled
to pursuant to any other severance agreement or severance plan that would
otherwise have been applicable to the Executive.

“Annual Base Salary” means the greater of the Executive’s annual base salary as
of (i) the date of the consummation of a Change of Control or (ii) Date of
Termination. Notwithstanding anything herein to the contrary, any portion of
Annual Base Salary electively deferred by the Executive pursuant to a qualified
or a non-qualified plan shall be included in determining Annual Base Salary.



--------------------------------------------------------------------------------

“Annual Bonus” means the amount paid to Executive in accordance with the
Company’s annual bonus plan, provided, that any portion of an annual bonus
electively deferred by the Executive pursuant to a qualified or a non-qualified
plan shall be included in determining Annual Bonus. For the avoidance of doubt
the Executive’s Annual Bonus amount shall exclude any retention bonus paid
pursuant to a separate retention agreement between Company and Executive and any
amount contributed or to be contributed by the Company on behalf of the
Executive pursuant to any qualified or non-qualified plan maintained by the
Company. Notwithstanding anything herein to the contrary, the Executive’s Annual
Bonus amount for fiscal years 2008, 2007 and 2006 shall be the amount set forth
on Exhibit A attached hereto.

“Average Annual Bonus” means an amount equal to the average (annualized for any
completed fiscal year with respect to which the Executive has been employed by
the Company for less than twelve (12) full months) of the Annual Bonus (payable
to the Executive by the Company and, if applicable, its predecessors, in respect
of each of the three (3) fiscal years immediately preceding the fiscal year in
which a Change of Control occurs.

“Cause” means a determination by the Company that any of the following has
occurred: (i) disloyalty, gross negligence, willful misconduct or breach of
fiduciary duty to the Company which results in substantial direct or indirect
loss, damage or injury to the Company; (ii) Executive’s material violation of
the Company’s Code of Conduct, and other Company Codes of Conduct or other
policies and procedures that are applicable to the Executive; (iii) the
commission, indictment, plea of nolo contendere or conviction of Executive of a
felony; (iv) the breach of the Executive’s confidentiality, non-competition,
non-solicitation covenants set forth in a separate written agreement between the
Company and the Executive; or (v) a violation of federal or state securities law
or regulations.

“Change of Control” means:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of the Voting Stock of the Company; provided, however, that any acquisition
by the Company, or any employee benefit plan (or related trust) of the Company
of 50% or more of Voting Stock shall not constitute a Change in Control; and
provided, further, that any acquisition by a corporation with respect to which,
following such acquisition, more than 50% of the then outstanding shares of
common stock of such corporation, is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Voting Stock immediately prior to such acquisition
in substantially the same proportion as their ownership, immediately prior to
such acquisition, of the Voting Stock, shall not constitute a Change in Control;
or



--------------------------------------------------------------------------------

  (ii) Any transaction which results in the Continuing Directors (as defined in
the Certificate of Incorporation of the Company) constituting less than a
majority of the Board of Directors of the Company; or

 

  (iii) The consummation of (i) a Merger with respect to which the individuals
and entities who were the beneficial owners of the Voting Stock immediately
prior to such Merger do not, following such Merger, beneficially own, directly
or indirectly, more than 50% of the then outstanding shares of common stock of
the corporation resulting from the Merger (the Resulting Corporation”) as a
result of the individuals’ and entities’ shareholdings in the Company
immediately prior to the consummation of the Merger and without regard to any of
the individual’s and entities’ shareholdings in the corporation resulting from
the Merger immediately prior to the consummation of the Merger, (ii) a complete
liquidation or dissolution of the Company, or (iii) the sale or other
disposition of all or substantially all of the assets of the Company, excluding
a sale or other disposition of assets to a subsidiary of the Company.

Notwithstanding the foregoing, no Change of Control shall be deemed to occur if
as a result of any transaction referred to in paragraph (iii) above, the Company
is deemed to be the accounting acquirer under U.S. generally accepted accounting
principles pursuant to paragraph 17 of Statement of Financial Accounting
Standard (SFAS) 141, as it may be amended from time to time or any successor
rule, standard, pronouncement, law or regulation.

“Change of Control Period” means the period commencing upon a Change of Control
and ending two (2) years after a Change of Control.

“Code” means the Internal Revenue Code of 1986, as amended and any successor act
thereto.

“Company Payments” has the meaning ascribed to in Section 6.

“Company’s Accountants” means the Company’s independent certified public
accountants appointed prior to any change in ownership (as defined under
Section 280G(b)(2) of the Code) or tax counsel selected by the such certified
public accountants.

“Date of Termination” means the date of receipt of the notice of termination by
either party provided that if the Executive’s employment is terminated by the
Executive as a result of Good Reason, the Date of Termination shall be the date
that the Company’s 30 day cure period expires.



--------------------------------------------------------------------------------

“Disability” means Executive’s inability to satisfactorily perform the essential
functions and duties of Executive’s position with the Company, with or without
reasonable accommodation, for either 60 consecutive days or 90 days in any 6
month period, as a result of any physical or mental impairment, as determined by
the Board upon certification thereof by a qualified physician selected by the
Board after such physician examines Executive. Executive agrees, upon request by
the Board, to submit to such examination and to provide the Board such medical
evidence, records and examination data as is reasonably necessary for the Board
to evaluate any potential Disability. The Board agrees to treat such medical
information confidentially as required by law.

“Effective Date” means the date of the occurrence of a Change of Control.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor act thereto.

“Excise Tax” has the meaning ascribed to it in Section 6.

“Good Reason” means:

 

  (i) A material diminution in the Executive’s base compensation;

 

  (ii) A material diminution in the Executive’s authority, duties and
responsibilities as in effect immediately prior to the Change of Control;

 

  (iii) A material diminution in the authority, duties and responsibilities of
the supervisor to whom the Executive is required to report as in effect
immediately prior to the Change of Control;

 

  (iv) A material change in the geographic location in which Executive’s
principal office was located immediately prior to the Change of Control;

 

  (v) A material diminution in the budget over which the Executive had authority
immediately prior to the of the Change of Control;

 

  (vi) Any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreement under which the Executive
provides services;

provided, however, that Good Reason shall not exist unless the Executive has
given written notice to the Company within ninety (90) days of the initial
existence of the Good Reason event or condition(s) giving specific details
regarding the event or condition; and unless the Company has had at least thirty
(30) days to cure such Good Reason event or condition after the delivery of such
written notice and has failed to cure such event or condition within such thirty
(30) day cure period.



--------------------------------------------------------------------------------

“Merger” means a reorganization, merger or consolidation.

“Non-Competition Agreements” means any agreement other than this Agreement
between the Executive and the Company containing restrictive covenants
pertaining to confidentiality, non-competition and non-solicitation.

“Voting Stock” means the then outstanding shares of voting stock of the Company.

“Welfare Benefit Continuation” means the continuation of medical and dental
insurance benefits to the Executive and/or the Executive’s family at least equal
to and on the same basis to those which would have been provided in accordance
to the terms of the plans to other similarly situated employees of the Company.
For the avoidance of doubt, Welfare Benefit Continuation shall not include
disability, group life or other fringe benefits.

2. Effect of Change of Control and Obligations of the Company upon Termination
Following a Change of Control.

(a) Termination Following a Change of Control as a Result of Death, Disability
or Cause. If the Company consummates a Change of Control and during the Change
of Control Period the Executive’s employment is terminated for Cause or as a
result of the Executive’s death or disability, then this Agreement shall
terminate without further obligations to the Executive or the Executive’s legal
representatives under this Agreement, other than for payment of any Accrued
Obligations and any other benefits or compensation payable under any employee
benefit plan in accordance with the applicable plans’ terms.

(b) Termination Following a Change of Control Other Than for Death, Disability
or Cause or as a Result of Good Reason. If the Company consummates a Change of
Control and during the Change of Control Period the Company terminates the
Executive’s employment other than for death or Disability or Cause, or if the
Executive terminates employment for Good Reason then the Company shall pay to
the Executive in a lump sum in cash within thirty (30) days after the Date of
Termination the aggregate of the following amounts: (i) all Accrued Obligations;
(ii) a lump sum amount equal to the product of (X) one (1) multiplied by (Y) the
sum of (A) the Annual Base Salary and (B) the Average Annual Bonus; (iii) any
other benefits or compensation payable under any employee benefit plan in
accordance with the applicable plans’ terms; (iv) all unvested options,
restricted stock, restricted stock units or stock appreciation rights which
Executive then holds to acquire securities from the Company, shall be
immediately and automatically exercisable as of the Date of Termination
notwithstanding any other provisions to the contrary contained herein or in any
option agreement, restricted stock agreement or other equity compensation
agreement, between the Company and the Executive, or any stock option,
restricted stock, restricted stock units or other equity compensation plans
sponsored by the Company, unless such agreement or plan expressly references and
supersedes



--------------------------------------------------------------------------------

this Agreement; and (v) the Company shall timely pay and provide Welfare Benefit
Continuation for the twelve (12) months following the Date of Termination;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or dental benefits under another
employer provided plan, the medical or dental benefits described herein shall be
secondary to those provided under such other plan during such applicable period
of eligibility.

3. Non-exclusivity of Rights. Except as provided in this Section 3, nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plans, programs,
policies or practices, provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any other
agreements with the Company or any of its affiliated companies; provided,
however, that in the event the Executive is entitled to benefits under
Section 2(b), then the Executive shall have no right to severance under any
separate agreement with the Company or any plan or policy of the Company.

4. No Duty to Mitigate. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and,
except as provided in Section 6, such amounts shall not be reduced whether or
not the Executive obtains other employment.

5. Full Settlement/Release. The Executive shall only be entitled to receive
payments and accelerated vesting under Sections 2(b)(ii) and 2(b)(iv),
respectively, if Executive: (a) executes a general release of the Company, in a
form and of a scope determined by the Company in its sole discretion including,
without limitation, non-disparagement provisions (the “Release”) and executes
and returns the Release to the Company, without revoking such Release, within
fifty-two (52) days of the date of termination of Executive’s employment (the
“Consideration Period”) and provided that if the termination date occurs in one
calendar year and the Consideration Period (including the payment date) expires
during the following calendar year, then notwithstanding anything herein to the
contrary, the payment of the benefits under Sections 2(b)(ii) and 2(b)(iv) will
be paid by the Company to the Executive in the second calendar year;
(b) continues to comply with the provisions of any Non-Competition Agreements;
and (c) prior to expiration of the Consideration Period (i) presents
satisfactory evidence to the Company that she/he has returned all Company
property, confidential information and documentation to the Company, and
(ii) provides the Company with a signed, written resignation of Executive’s
status as an officer and/or director of the Company or any of its affiliates, if
applicable. In the event that the Company determines in good faith that
Executive has breached, or has threatened to breach, any material provision of
the aforementioned restrictive covenants set forth in a separate written
agreement, the Company shall immediately terminate all payments and benefits and
Executive shall no longer be entitled to such benefits. Such termination of
benefits shall be in addition to any and all legal and equitable remedies
available to the Company, including injunctive relief. The Company shall pay all
legal fees and expenses which the Executive may reasonably incur in seeking to
obtain or enforce, by bringing an action against the Company, any right or
benefit provided in this Agreement, if the Executive prevails in such action.
Notwithstanding anything to the contrary in the Agreement, payment shall be made
by the earlier of the end of the calendar year in which the Consideration Period
ends or the first business day following expiration of the Consideration Period.



--------------------------------------------------------------------------------

6. 280G.

(a) In the event that the Executive shall become entitled to payment and/or
benefits provided by this Agreement or any other amounts in the “nature of
compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the “Company
Payments”), and such Company Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority) the Company shall pay to the
Executive the greatest of the following, whichever gives the Executive the
highest net after-tax amount (after taking into account federal, state, local
and social security taxes at the maximum marginal rates): (1) the Company
Payments or (2) one dollar less than the amount of the Company Payments that
would subject the Executive to the Excise Tax. In the event that the Company
Payments are required to be reduced pursuant to the foregoing sentence, then the
Company Payments shall be reduced as mutually agreed between the Company and the
Executive or, in the event the parties cannot agree, in the following order
(1) any lump sum severance based on Base Salary or Annual Bonus, (2) any other
cash amounts payable to the Executive, (3) any benefits valued as parachute
payments; and (4) acceleration of vesting of any equity.

(b) For purposes of determining whether any of the Company Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (x) the Company
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Code Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless and except to the extent that, in
the opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants or the Company (the
“Accountants”) such Company Payments (in whole or in part) either do not
constitute “parachute payments,” represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the “base amount” or are otherwise not subject to the Excise Tax, and (y) the
value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Accountants. All determinations hereunder shall be made by the
Accountants which shall provide detailed supporting calculations both to the
Company and the Executive at such time as it is requested by the Company or the
Executive. If the Accountants determine that payments under this Agreement must
be reduced pursuant to this paragraph, they shall furnish the Executive with a
written opinion to such effect. The determination of the Accountants shall be
final and binding upon the Company and the Executive.

(c) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Executive shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially



--------------------------------------------------------------------------------

materially adversely affect the Executive, but the Executive shall control any
other issues. In the event the issues are interrelated, the Executive and the
Company shall in good faith cooperate so as not to jeopardize resolution of
either issue, but if the parties cannot agree the Executive shall make the final
determination with regard to the issues. In the event of any conference with any
taxing authority as the Excise Tax or associated income taxes, the Executive
shall permit the representative of the Company to accompany the Executive, and
the Executive and the Executive’s representative shall cooperate with the
Company and its representative.

7. Term. The initial term of this Agreement shall be for a period commencing on
November 13, 2008 and ending on December 31, 2011; provided, that, commencing on
January 1, 2011 and each January 1st thereafter, the term of this Agreement
shall automatically be extended for an additional year unless, not later than
thirty (30) days prior to such January 1, the Company shall have given notice
that it does not wish to extend this Agreement; and provided, further, that
notwithstanding any such notice by the Company not to extend, this Agreement
shall continue in effect for a period of twenty-four (24) months beyond the term
provided herein if a Change in Control shall have occurred during such term.

8. Acknowledgment and Confirmation of Non-Competition Agreements. The Executive
hereby acknowledges and confirms the obligations of the Executive to the Company
under any Non-Competition Agreements and that such acknowledgment and
confirmation is given by the Executive as further consideration for the
covenants and agreements of the Company hereunder.

9. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to principles of conflict of laws. The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect. This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) Notice. All notices and other communications hereunder shall be in writing
and shall be given by electronic mail, hand delivery to the other party or by
registered or certified mail, overnight courier, return receipt requested,
postage prepaid, addressed as follows:

If to the Executive:

[INSERT]

If to the Company:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 07130

Attn: David Brady, Senior Vice President

Facsimile Number: (781) 280-0674

E-Mail Address: dbrady@hologic.com



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(d) Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(e) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof shall not be deemed to be a waiver of such
provision or any other provision thereof.

(f) Entire Agreement/Amendment. This Agreement contains the entire understanding
of the Company and the Executive with respect to the rights and other benefits
that the Executive shall be entitled during the Change of Control Period;
provided, however, that the Employee Intellectual Property Rights and
Non-Competition Agreement, option agreement or other employment agreement by and
between the Company and Executive shall remain in full force and effect. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

(g) Successors. This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. The Company or successor shall provide
written evidence to the Executive to document compliance with the foregoing
sentence within ten (10) business days of the Effective Date. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. In addition, the
Executive shall be entitled, upon exercise of any outstanding stock options or
stock appreciation rights of the Company, to receive in lieu of shares of the



--------------------------------------------------------------------------------

Company’s stock, shares of such stock or other securities of such successor as
the holders of shares of the Company’s stock received pursuant to the terms of
the merger, consolidation or sale.

(h) At Will Employment. The Executive and the Company acknowledge that, except
as may otherwise be provided under any other written agreement between the
Executive and the Company, the employment of the Executive by the Company is “at
will” and may be terminated by either the Executive or the Company at any time.
Moreover, if prior to the Effective Date, the Executive’s employment with the
Company terminates, then the Executive shall have no further rights under this
Agreement. Notwithstanding anything contained herein, if, during the Change of
Control Period, the Executive shall terminate employment with the Company other
than for Good Reason, the Executive shall have no liability to the Company.

(i) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(j) Construction. As used herein, unless the context otherwise dictates, the
term “Company” shall be read to include the Company and each of its parents and
subsidiaries, and any of their respective subsidiaries.

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.

 

HOLOGIC, INC. By:  

 

Name:   Glenn P. Muir Title:   Executive Vice President and Chief Financial
Officer EXECUTIVE

 

[INSERT NAME]



--------------------------------------------------------------------------------

Schedule to Senior Vice President Change of Control Agreement

The following is a list of our officers who are party to the Company’s Senior
Vice President Change of Control Agreement, the form of which is filed herewith:

David Brady

Mark Casey

Arthur Friedman

Stephen Furlong

David Harding

Zhenxue Jing

Robert Lavallee

Roger Mills

Michael Parrilla

John Pekarsky

David Rudzinsky

Peter Soltani

Thomas Umbel